Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
This application, filed on 6/7/19, is a national stage entry of PCT/EP2017/082932, filed on 12/14/17. A claim for foreign priority has been made to 16204170.1, filed on 12/14/16. A certified copy of the foreign priority appl. is of record. The effective filing and priority date of the claims is 12/14/16.

Status of Claims and Response to Restriction
Claims 1-20 are pending as of the reply filed on 1/11/21. Applicant’s election without traverse of the species nitroglycerin in the reply filed on 1/11/21 is acknowledged. The elected species is encompassed by claims 1-20. The species election requirement is made final. 
Claims 1-20 were examined with respect to the elected species, nitroglycerin, and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3, 6, 12, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims initially recite a broad range limitation, followed by a narrower range/limitation. For instance, claim 3 recites “wherein said defined time period is 3 days to 40 weeks long”, followed by “preferably 1 week to 16 weeks long, more preferably 3 to 4 weeks long, and most preferred at least 2 weeks long”. Claims 6, 12, 14, 17, and 20 similarly recite a broad range limitation, followed by the term “preferably”, “more preferred”, and/or “most preferred” and narrower ranges/limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For the sake of providing compact prosecution, the claims were examined with regards to the broader ranges/limitations.

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox et. al., Brit. Heart J., vol. 66, pp. 151-155, publ. 1991.
The instant claims are drawn to a method of reducing side effects of a treatment with the elected short acting NO donor, nitroglycerin or glyceryl trinitate, comprising administering the nitroglycerin during a defined time period, wherein a gradually increasing amount of the nitroglycerin is administering in an intermitting manner.
Fox discloses organic nitrates have been used to treat angina pectoris for over a century, but they are limited by a short duration of action and rapid hepatic metabolism (p. 151, 1st para). Transdermal patches containing glyceryl trinitrate (nitroglycerin) are able to provide constant plasma concentrations over a 24-hour period but this can result in the development of tolerance and lack of efficacy (p. 151, 1st para). Another study found a nitrate free interval period during therapy with isosorbide dinitrate avoided the development of tolerance (p. 151, 1st para). Fox discloses a study wherein patients with angina pectoris caused by ischemic heart disease (i.e., arterial insufficiency) were given either placebo controlled continuous treatment or placebo controlled intermittent treatment with transdermal nitroglycerin for a period of one month, wherein the intermittent group had a nitrate free interval during the overnight period (p. 151, next to last para-p. 152, left col., para before Exercise Stress Test). Angina pectoris patients in the intermittent treatment regimen were administered a dose of nitroglycerin 
Fox discloses administration of nitroglycerin transdermally to patients with angina pectoris due to ischemic heart disease, wherein the administration of nitroglycerin occurred intermittently, in addition to an initial dose upward titration period up to 40 mg. max to induce a 10 mm Hg fall in systolic blood pressure. The steps of the treatment regimen of Fox are identical to the instant claims, including an initial amount of nitroglycerin administered that was less effective, followed by upward titration to a dose that is therapeutically effective to Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Regarding the limitation of instant claim 9, “wherein the short acting NO donor is administered in a final amount effective for the induction of arteriogenesis”, as the claim doesn’t recite a specific amount, dose, or range that meets this limitation, the final titrated dose of 40 mg. in Fox is considered to meet this limitation. Fox therefore anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorath, EP 2668947 A1 (publ. 12/4/2013, cited in the IDS), in view of Fluge et. al., EP 2805730 A1 (publ. 11/26/2014, cited in the IDS), and further in view of Anonymous, “Isosorbide mononitrate 40 mg Tablets-(eMC), publ. 9/9/2014, cited in the IDS, hereafter referred to ‘Isosorbide mononitrate’.
The instant claims are drawn to a method of reducing side effects of a treatment with the elected short acting NO donor, nitroglycerin or glyceryl trinitate; and treating or preventing arterial insufficiency comprising administering the nitroglycerin during a defined time period, wherein a gradually increasing amount of the nitroglycerin is administered in an intermitting manner.
Gorath teaches a method of administering a therapeutically effective amount of an NO donor to promote arteriogenesis, for augmenting collateral circulation in a pathological condition, such as arterial insufficiency (Abstract; para [0001]). Angina pectoris or chest pain is 
Gorath doesn’t teach administering the NO donor wherein the amount of the NO donor is gradually increased, or explicitly teach reducing side effects. 
Fluge teaches treatment of chronic fatigue syndrome comprising administering an NO donor compound (see Abstract and title), wherein the NO donor compound is isosorbide mononitrate or nitroglycerin (para [0031]). Fluge teaches the starting dose of the NO donor can be reduced to avoid side effects, and that over time the dosage increased (para [0070]). 
Isosorbide mononitrate teaches the drug to be available in 40 mg tablets for the treatment of angina pectoris (see p. 1 of 8, sections 1-4). Isosorbide mononitrate teaches the drug to typically be taken 2-3 times daily, and that the lowest effective dose should be used; it is recommended that if isosorbide mononitrate is administered twice daily, the second dose should be taken 8 hours after the first dose to provide a nitrate-free period of 6-8 hours (p. 1 of 8, see sec. 4.2). Isosorbide mononitrate teaches to avoid side effects, treatment should be initiated with the lowest possible dose and slowly increased to the required dose (p. 1 of 8, sec. 4.2). Isosorbide mononitrate provides an example wherein the side effect of headache frequency can be reduced by administering a dose of isosorbide mononitrate of 30 mg. during the first 2-4 days, and gradually increasing the dose upwards (p. 4 of 8, see para before sec. 4.9). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have arrived at the instantly claimed treatment of reducing side effects of a treatment with the elected short acting NO donor, nitroglycerin or glyceryl trinitate; and 


Information Disclosure Statement
The IDS filed on 3/12/20 has been considered. 


Conclusion
Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627